DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-3, 5-7 are pending. Applicant amends claims 1, 3, 6, and 7, and cancels claim 4. Upon clarification from the Applicant, the claim objection for claim 3, and rejection under 35 USC §101 for claim 7 is hereby withdrawn. However, interpretation of claims under 35 USC § 112(f) is maintained in this Office Action.  
Response to Arguments
Applicant's arguments filed 2/8/2022 have been fully considered but they are not persuasive. Applicant primarily argues that real bodies 120, and 120b are located in different locations. Examiner disagrees with Applicant’s arguments and conclusions drawn therefrom.
It is clear from NUMAGUCHI reference, that in networked mode of competition operation as depicted in fig. 10, robots 120a and 120b are indeed located in two different locations. In the description of fig. 10, NUMAGUCHI discloses, 
FIG. 10 is a diagram schematically illustrating an information transmission system in a mode in which a competition game is played by use of two information processing apparatuses interconnected via a network in the present embodiment.

The following describes a competition game to be played through a network as a typical example of the above-mentioned mode. Referring to FIG. 10, there is shown a diagram schematically illustrating a system of an information transmission in a mode in which a competition game is played by use of two information processing apparatuses 10 connected with each other through a network.
Also in ¶0079 NUMAGUCHI discloses,
 At this moment, the objects that are displayed on the display apparatus 16a of the first user include an object corresponding to the real body 120b to be operated by the second user in addition to an object corresponding to the real body 120a to be operated by the first user. Likewise, the objects that are displayed on the display apparatus 16b of the second user include an object corresponding to the real body 120a to be operated by the first user in addition to an object corresponding to the real body 120b to be operated by second user. Therefore, the information processing apparatuses 10a and 10b sequentially acquire the positional information of the opponent real bodies specified by the real body state specification blocks 22 of the opponent information processing apparatuses 10a and 10b, respectively. Next, the information processing blocks 30 of the information processing apparatuses 10a and 10b process the same program in accordance with the movements of both the real bodies, thereby making the competition game go on in the same way on both sides.
network 18.
 	In the previous Office Action, regarding claim 3 rejection, Examiner clearly mentioned that in networked mode of operations real bodies 120a and 120b are location in two different physical locations, physically separated from one another, but connected logically to one another using network connection over the network 18 (see pages 11-12 of previous Office Action).
Claim Interpretation under - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
 
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
 	As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;

(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
 This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“an acquisition unit”, “a virtual robot control unit”, “an image generating unit”, “a taken image acquiring unit”, “an operation data acquiring unit”, “an image output unit” in claims 1-3, 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
 
 
Claim(s) 1-2, 6-7 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by NUMAGUCHI et al. (2017/0024934; hereinafter Numaguchi).
                 Regarding claim 1, Numaguchi discloses an information processing device (units 10+16+122 in fig. 1, abstract) comprising:       
an acquisition unit (Camera 122 and communication block 20 and unit 22 in combination is understood as acquisition unit) configured to acquire operation data for expressing a real-time abstract; information processing is executed by capturing an action of moving by a user a thing existing in a real space (hereafter referred to as “a real body”) as a user operation and one where a real body is moved by an information processing apparatus as a result of information processing. An information processing apparatus 1 has real bodies 120a and 120b arranged on a play field 19, a camera 122, for taking images of the real bodies 120a and 120b, an information processing apparatus 10 for executing predetermined information processing, an input apparatus 14 for accepting a user operation as a general operating means, and a display apparatus 16 for displaying data outputted from the information processing apparatus 10 as an image, fig. 1, ¶0030-0032.
The real bodies 120a and 120b may be bodies of simple shapes as shown or bodies having more complicated shapes like miniatures of bodies in a real world such as dolls and miniature cars or parts thereof or pieces of a game. Further, the real bodies 120a and 120b may have structures that are built by a user or may be finished products. Real bodies are understood as robotic devices, fig. 1, ¶0033.
The real body state specification block 22 gets image frames of a taken image from the camera 122 in realtime and analyzes the obtained image frames so as to specify a position of the real body 120 with predetermined time intervals, ¶0044.
The information processing apparatus 10 includes a communication block 20 for transmitting and receiving necessary information to and from the real body 120, ¶0043.
In networked mode of operation the physical locations of first and second robotic devices 120a and 120b can be separated from one another however, still communicating over the network 18, see fig. 10, ¶0025, ¶0078-0079);
a virtual robot control unit (The information processing apparatus 10, ¶0030-0031) configured to use the operation data regarding the first robotic device and operation data regarding a second robotic device to move a plurality of virtual robots corresponding to the first and second robotic devices in a same virtual space (the basic idea is that the real body 120 and an object inside a display screen which are related with each other in advance are interlocked to each other. In the example shown in FIG. 1, the real body 120a is related with a first character 202a inside a screen and the real body 120b is related with a second character 202b inside the screen. When the first character 202a inside the screen moves to the right side, the real body 120a also moves to the right side on the play field 190. Conversely, when the real body 120a moves forward, then the first character 202a inside the screen also moves forward. Which of the movements is to be reflected on the other is determined by a programmer or the like in accordance with the contents and function of information processing, ¶0036. Also see fig. 7.
In networked mode of operation the physical locations of first and second robotic devices 120a and 120b can be separated from one another however, still communicating over the network 18, see fig. 10, ¶0025, ¶0078-0079.); and
an image generating unit (display processing block 32, ¶0032) configured to generate an image of the virtual space in which the plurality of virtual robots are in motion (the real body 120 and an object inside a display screen which are related with each other in advance are interlocked to each other. In the example shown in FIG. 1, the real body 120a is related with a first character 202a inside a screen and the real body 120b is related with a second character 202b inside the screen. When the first character 202a inside the screen moves to the right side, the real body 120a also moves to the right side on the play field 190. Conversely, when the real body 120a moves forward, then the first character 202a inside the screen also moves forward. Which of the movements is to be reflected on the other is determined by a programmer or the like in accordance with the contents and function of information processing, ¶0036.
The display processing block 32 creates image data of a game screen including an object interlocking with the real body 120, a setting screen necessary for a game, and a menu screen and so on at a predetermined rate and outputs the created image data to the display apparatus 16 as a video signal, ¶0050),
wherein the second robitic device is located in a second physical location different from the first physical location (In networked mode of operation the physical locations of first and second robotic devices 120a and 120b can be separated from one another however, still communicating over the network 18, see fig. 10, ¶0025, ¶0078-0079. Also see response to arguments section above).
            Regarding claim 2, Numaguchi discloses the information processing device according to claim 1, wherein the virtual robot control unit makes the plurality of virtual robots compete in a virtual sports venue (FIG. 10 is a diagram schematically illustrating an information transmission system in a mode in which a competition game is played by use of two information processing apparatuses interconnected via a network in the present embodiment, ¶0024. A combat game, in which the first character 202a and the second character 202b are fighting each other in a screen 204, fig. 6-8. Also see ¶0078, fig. 11).
Regarding method claim 6, although wording is different, the material is considered to be substantively similar to that of claim 1 discussed above.
            Regarding claim 7, Numaguchi discloses although wording is different, the material is considered to be substantively similar to that of claim 1 discussed above (e.g. see ¶0013, claim 16 and dependents for realization of program in a computer).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
            The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Numaguchi in view of Kurabayashi (2019/0147658).
Regarding claim 3, Numaguchi discloses an information processing device comprising:
a taken image acquiring unit (real body state specification block 22, fig. 2) configured to acquire an image obtained by shooting a first robotic device in motion in a first physical location (The camera 122 is a digital video camera having an imaging device such as a CCD (Charge Coupled Device) or a CMOS (Complementary Metal Oxide Semiconductor) for example and takes a moving image of a space that includes at least the play field 19 and the real bodies 120a and 120b thereon – ¶0032.
The information processing apparatus 10 includes a communication block 20 for transmitting and receiving necessary information to and from the real body 120, a real body state specification block 22 for specifying a state of the real body 120 on the basis of an image taken by the camera 122 for specifying a state of the real body 120 on the basis of an image taken by the camera 122. – ¶0043.
In a mode where state information is transmitted from the real body 120, the communication block 20 receives the state information concerned and supplies the received state information to the real body state specification block 22. In a mode where the real body 120 is operated by a control signal from the information processing apparatus 10, the communication block 20 gets a control signal for this purpose from the information processing block 30 and transmits the obtained control signal to the real body 120. The real body state specification block 22 gets image frames of a taken image from the camera 122 in realtime and analyzes the obtained image frames so as to specify a position of the real body 120 with predetermined time intervals – ¶0044
In networked mode of operation the physical locations of first and second robotic devices 120a and 120b can be separated from one another however, still communicating over the network 18, see fig. 10, ¶0025, ¶0078-0079);
an operation data acquiring unit (information processing apparatus 10, fig. 2. The information processing apparatus 10 may establish communication with another information processing apparatus and a server via a network 18 as required, thereby transmitting and receiving necessary information – ¶0031. As shown, an information processing apparatus 10a that is used by a first user and an information processing apparatus 10b that is used by a second user are connected with each other through the network 18 – ¶0078) configured to acquire operation data for expressing a motion of a second robotic device (As shown, an information processing apparatus 10a that is used by a first user and an information processing apparatus 10b that is used by a second user are connected with each other through the network 18. As shown in FIG. 5, the users operates the input apparatuses 14a and 14b and the real bodies 120a and 120b to make the information processing apparatuses 10a and 10b execute information processing, thereby changing the displays on the display apparatuses 16a and 16b and operating the real bodies 120a and 120b – ¶0078);
an image generating unit (display processing block 32, fig. 2) configured to generate an image in which a virtual robot corresponding to the second robotic device is superimposed on the virtual representation of the image obtained by shooting the first robotic device in a same virtual space (in the networked mode of playing competition users locate at different locations and devices 10a, and 10b are connected to one another over network 18. As shown, an information processing apparatus 10a that is used by a first user and an information processing apparatus 10b that is used by a second user are connected with each other through the network 18. As shown in FIG. 5, the users operates the input apparatuses 14a and 14b and the real bodies 120a and 120b to make the information processing apparatuses 10a and 10b execute information processing, thereby changing the displays on the display apparatuses 16a and 16b and operating the real bodies 120a and 120b – ¶0078. At this moment, the objects that are displayed on the display apparatus 16a of the first user include an object corresponding to the real body 120b to be operated by the second user in addition to an object corresponding to the real body 120a to be operated by the first user. Likewise, the objects that are displayed on the display apparatus 16b of the second user include an object corresponding to the real body 120a to be operated by the first user in addition to an object corresponding to the real body 120b to be operated by second user. Therefore, the information processing apparatuses 10a and 10b sequentially acquire the positional information of the opponent real bodies specified by the real body state specification blocks 22 of the opponent information processing apparatuses 10a and 10b, respectively. Next, the information processing blocks 30 of the information processing apparatuses 10a and 10b process the same program in accordance with the movements of both the real bodies, thereby making the competition game go on in the same way on both sides. – ¶0079. As seen from fig. 8 virtual robot corresponding to the second robotic device 202b is displayed superimposed on the image obtained by shooting the first robotic device, displayed as 202a. Likewise, in network chess game, pieces 210a-c are operated by a remote user, while 208a-c are); and
an image output unit configured to output the image generated as a result of superimposition to a display (figs. 8, 11),
In networked mode of operation the physical locations of first and second robotic devices 120a and 120b can be separated from one another however, still communicating over the network 18, see fig. 10, ¶0025, ¶0078-0079. Also see response to arguments section above).
 Numaguchi discloses that although camera 122 acquires images of real objects 123a (fig. 1), 120a (figs.6, 8, 11), the displayed corresponding objects are virtual, i.e. 202a (figs. 1, 3, 6, 8) and 208a (fig. 11) rather than original acquired object.
However, Kurabayashi discloses, a system that enables real-time recognition of a real-space environment in a mixed-reality environment includes a server, a portable display device including a display unit for displaying a virtual object to a user and a photographing unit that photographs a real space, and image acquisition devices that acquire images individually from a plurality of fixed points where it is possible to photograph a region in a predetermined real space, the system making it possible to render the virtual object in a superimposed fashion on a real space or a photographed image of the real space, viewed by the user via the display unit, the server or the display device including a three-dimensional-space-data storage part, a table storage part, a color-information determining part, a color-information updating part, a user-environment determining part, a virtual-illumination-information generating part, and a rendering part.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Numaguchi, with the teaching of Kurabayashi, of using real acquired images of the local camera superimposed with virtual images coming from remote locations over the network, to obtain, an image display processing block 32, fig. 2) configured to generate an image in which a virtual robot corresponding to the second robotic device is superimposed on the the image obtained by shooting the first robotic device, because, combining prior art elements according to known method ready for improvement to yield predictable results is obvious. Furthermore, such combination would enhance the versatility of the overall system,
            Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Numaguchi in view of Kurabayashi and further in view of Mizuki et al. (US 2014/0379802, hereinafter Mizuki).
            Regarding claim 5, Numaguchi in view of Kurabayashi discloses the information processing device according to claim 3, wherein the operation data acquiring unit reads out and acquires (Numaguchi: Therefore, the information processing apparatuses 10a and 10b sequentially acquire the positional information of the opponent real bodies specified by the real body state specification blocks 22 of the opponent information processing apparatuses 10a and 10b, respectively.), from a storage unit (Numaguchi: units 24 & 26, fig. 2), second operation data (Numaguchi: The information processing apparatus 10 further includes a real body information storage block 24 for storing information associated with each real body 120 and an interlock scenario storage block 26 for storing a scenario for realizing interlocking between a real body and an object inside a screen).
Numaguchi in view of Kurabayashi is not found disclosing that second operation data is used for expressing a past motion of the second robotic device.
(¶0053).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Numaguchi in view of Kurabayashi to include the teaching of Mizuki of acquiring and using stored ghost data from a storage, the ghost data is indicative of previous historical data records of cars participating in a racing competition, to produce appropriate graphics of machine competing in the racing car, to obtain, second operation data is used for expressing a past motion of the second robotic device, because, combining prior art elements according to known method ready for improvement to yield predictable results is obvious. Furthermore, such combination would enhance the versatility of the overall system.


Conclusion
 THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NURUN N FLORA whose telephone number is (571)272-5742. The examiner can normally be reached M-F 9:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/NURUN FLORA/Primary Examiner, Art Unit 2619